Citation Nr: 1721540	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-20 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D. Stone


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1991 to June 1995, May 2003 to January 2004, and December 2005 to November 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This case is now under the jurisdiction of the VA RO in Providence, Rhode Island.

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board issued a decision in September 2015 denying the Veteran's claim for entitlement to a TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Court issued an Order granting a joint motion to remand (JMR) and vacating the Board's September 2015 decision.  The issue is now before the Board for actions consistent with the December 2016 JMR.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for traumatic brain injury was raised in a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, received in July 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In the December 2016 JMR, the parties agreed that the Board erred in its September 2015 decision by not ensuring that VA fulfilled its duty to assist the Veteran in obtaining medical records.  Specifically, a July 2014 VA medical record indicates that the Veteran had been attending psychotherapy sessions with D. Stone at the New Bedford Vet Center since mid-March 2013.  In addition, Mr. Stone testified at the Veteran's May 2015 Board hearing that he had been seeing the Veteran for individual therapy sessions regarding his posttraumatic stress disorder (PTSD) since March 2013.  Accordingly, VA was notified that the Veteran had been received treatment at the New Bedford Vet Center since March 2013.  However, the record does not reflect that any effort has been taken by VA to obtain records pertaining to that treatment.

In view of the foregoing, and consistent with the December 2016 JMR, the Board finds that the matter must be remanded so that efforts may be made to obtain records from the New Bedford Vet Center regarding the Veteran's treatment with D. Stone for PTSD.  See 38 C.F.R. § 3.159(c)(2).  The Board notes that Vet Center records are considered to be in the custody of a Federal department or agency.  As such, they are in VA's constructive custody and are considered part of the record on appeal even if not associated with the evidence of record.  See VA Adjudication Procedure Manual M21-1, Part III, Subpart iii, Chapter 1, Section C, Subsection 4, Paragraph j.  Therefore, the procedures set forth in 38 C.F.R. § 3.159(c)(2) must be followed in obtaining Vet Center records.  However, Vet Center records are not retrievable through CAPRI because the Vet Center provides mental health services that are protected under HIPAA.  Id.  Vet Center records therefore require a release from the Veteran prior to VA undertaking efforts to obtain them.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization to Disclose Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify and authorize for release all treatment from private health care providers and at VA Vet Centers.  The letter accompanying the VA Forms 21-4142 and 21-4142a should inform the Veteran that VA is particularly interested in counseling records from D. Stone at the New Bedford Vet Center dated in or around March 2013 through the present.  The letter should further inform the Veteran that, even though Vet Center records are considered to be in VA's possession, he must authorize release of those records, preferably on the enclosed VA Form 21-4142a, in order for VA to be able to obtain them and associate them with the record.  If he does not authorize release of those records, VA will not be able to obtain and review them in conjunction with his appeal for entitlement to a TDIU.

All attempts to obtain any records so identified and authorized for release must be documented in the record.  See 38 C.F.R. § 3.159(c)(1) and (2).  The Veteran must be notified of any inability to obtain the records.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

2.  After completion of the above, review the expanded record, including any evidence entered since the statement of the case, and determine whether a TDIU may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




